DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Missing Priority Documents
	Acknowledgment was previously made of applicant’s claim for foreign priority based on applications filed in Australia on 20 March 2019 (AU2019900924 and AU201990093) and 3 March 2020 (AU2020100309). It is noted, however, that applicant still has not filed any certified copies as required by 37 CFR 1.55 since the mailing of the last Office Action dated 29 December 2021.


Information Disclosure Statement
	An Information Disclosure Statement (IDS) has not been submitted as of the mailing of the last Office Action dated 29 December 2021. Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.




Introductory Remarks
	In response to communications filed on 28 April 2022, claims 1-12 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-12 are presently pending in the application, of which claims 1 and 12 are presented in independent form.

The previously raised objects are withdrawn in view of the amendments to the claims.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.





Response to Arguments
Applicant’s arguments filed 28 April 2022 with respect to the objection of the claims have been fully considered. The objections have been withdrawn in view of Applicant’s amendments to the claims.
Applicant’s arguments filed 28 April 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s arguments with regards to the purported improvement and improved result/outcome of preserving database integrity (see Remarks, p. 8-9) is unpersuasive.
In particular, Applicant argues that the automated code creation process using embedded logic validates or creates key element values, which achieves database integrity by having consistent logic applied, and that “Allocation of required parameters to the snippets needed to construct the necessary code allows the integrity logic to be applied wherever, and whenever, it is needed. This is in stark contrast to costly manual techniques that rely on a programmer to enforce database integrity…” (see Remarks, p. 9) is unpersuasive.
There is nothing in the claims that confines them to a particular manner of achieving the purported result of constructing the necessary code.
Whether implementation via computers is better than manual activities which is more costly and prone to error, is not relevant in this case, because the claims do not state how the computer performs such steps in a manner different from people other than automating what would otherwise have typically been manually performed by humans.
Simply stating that it is automated by a computer, is not enough. This is nothing more than simply stating the abstract idea while adding the words “apply it” with a computer.
Therefore, the claims recite automating a mental task or process, which falls under the “Mental Processes” grouping of abstract ideas. The mere recitation of a computer is nothing more than an attempt to limit the claims to a particular technological field, which does not amount to significantly more.
Applicant’s argument that the claims are patent eligible under Uniloc (see Remarks, p. 10-16) is unpersuasive.
Generally, Applicant’s arguments comprised of stating that Uniloc had shown certain improvements, and Applicant’s claimed invention purportedly also shows improvements (which, it should be noted, differ from the improvements in Uniloc).
However, one needs to look at the particulars of the claims. It is clear that the claims in Uniloc comprise of various interacting components whose communication is made more efficient through the use of the additional data field during the polling process.  These are added to the inquiry message prior to transmission for polling at least one secondary station. These are specific limitations with specific timing requirements in order to effect the improvements noted in Uniloc.
However, in the present application, the nature of the claims is markedly different from those presented in Uniloc:
Uniloc discloses a particular configuration/system, with the additional data field being used within that particular configuration/system for polling, which results in a reduced response time by peripheral devices (see Remarks, p. 12, ¶ 2 with regards to the Uniloc opinion).
Thus, the additional data field is integrated into a specific application to the polling function of at least one secondary station.
However, in the present application, there is no such configuration/system as in Uniloc. It is a series of steps that would have otherwise been manually performed by a person, e.g., to manually code such a program. In other words, there are no limitations that confine the claims to a particular manner of achieving the mental steps, and as such, do not constitute an improvement over manual methods by merely stating that a computer is used to perform—what would otherwise have been—manual steps.
Rather, the claims themselves are directed to a resulting goal or effect, i.e., that somehow the system is capable of determining which code snippets are necessary to include based on specifications, that somehow the system is capable of determining which placeholders to use, etc. There are no specific limitations indicating how the system transforms the specifications into a series of steps that a computer would specifically take.
Merely stating that it is automated by a computer is not enough; the claims must contain a concrete embodiment of how—by what particular process or structure—the computer implements the claimed steps rather than reciting the steps at a high level of generality in purely functional terms.1
Applicant’s assertion that “Applicant’s specification describes, in addition to claiming, significant improvements and optimizations in the normalization, validation, and maintaining integrity of the databases provided by [reciting claim limitations]” (see Remarks, p. 13 and repeated on p. 15) is unpersuasive.
The “normalization” step, as appears in the Specification, is not the inventive concept. The Background section (as also cited by Applicant) notes that normalization was proposed for database design, but there were various issues. Therefore, Specification at [0013] notes that there are two intended problems to be solved, namely: “a method for minimizing the complexity and cost associated with ensuring database integrity” (which is what is being claimed) and “provided techniques that made it irrelevant how many entities there should be to get proper normalization” (there is no mention in the claims at all relating to the entity or entity record as appears multiple times throughout the Specification). If the latter problem to be solved was the inventive concept, then such inventive concepts must be in the claims.2
The “validation” step is a mental task or process, as it is part of an evaluation, judgment, or observation to ensure that the key is proper before being committed to a database (and thus enforcing database integrity).
The “maintaining database integrity” is an intended result or effect; however, because the claims do not further limit how—by what particular process or structure—the claims translate the received specification information into code snippets, thus the claims are not integrated into a practical application that would result in that desired goal/effect of maintaining database integrity.
Applicant’s argument that the claims are directed to certain improvements (see Remarks, p. 17) is unpersuasive for at least the aforementioned reasons (i.e., that the claims do not claim a particular manner of achieving the purported improvement/goal/effect/result).
Applicant’s argument that the claims describe a specific means for performing the functions in order to render the improvements—via the SQL generator (see Remarks, p. 17) is unpersuasive.
Using the word “embedded logic” in lieu of SQL generator3, the claimed embedded logic does not state how it selects a plurality of discrete program code snippets, in particular:
The claims do not state how the embedded logic determines what is necessary to carry out the one or more database interfacing functions;
The claims do not state how the embedded logic edits the discrete program code snippets (e.g., where does it draw the information from in order to insert specifications? How does it recognize placeholders?);
The claims do not state how the embedded logic combines the program code snippets into a particular order based on predefined logic (e.g., where does the predefined logic come from? How is the predefined logic read and translated into an understandable form regarding the order of the program code snippets?); and
The claims do not state how the system processes inputs or supplies outputs (what does the input look like and how is it transformed? What does the output look like?).
Thus, the claimed steps at most provide a barebone outline of what is intended to be carried out by the system, devoid of any particular technical process or structure for having a computer implement those steps in any concrete manner.
Applicant’s argument that the claimed limitations of (i)-(iii) as seen in the claims, are not conventional or known in the prior art (see Remarks, p. 18) is moot. The majority of the limitations in (i)-(iii) recite a mental task or process. The additional elements regarding automating such steps via the use of a computer, for example, is not only an attempt to limit the claims to a particular technological field (which does not amount to significantly more), but also nothing more than mere instructions to apply an exception (which cannot provide an inventive concept).
Additionally, the various receiving, storing, retrieving, and transmitting steps are well-understood, routine, and conventional. See the 101 rejection below for further detail.
For at least the aforementioned reasons, the 101 rejection is maintained.

Applicant’s arguments filed 28 April 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant argues that in the Kannenberg reference, a user is required to select the templates (defined by one or more code packets), whereas the claimed invention implements embedded logic that works out which snippets are required in order to achieve various specifications received via a program interface.
Applicant’s interpretation of the Kannenberg reference is incorrect. The user simply provides the specification (as in the claimed invention) via business rules (i.e., the claimed specification). The business rules are automatically compiled into generated code, and into business rule code packets for achieving or implementing a certain function (Kannenberg, [0097]).
If Applicant wishes to distinguish from Kannenberg, Applicant needs to provide additional limitations indicating what form the specification takes from the user, and how it is ultimately used to generate compiled code. The claims are so broadly worded that the claimed specification does not have any specific form which would distinguish it from Kannenberg. One cannot argue, therefore, that it is different from Kannenberg, since both the claimed invention and Kannenberg are about taking in certain specifications (Kannenberg’s business rules), which are ultimately transformed into a series of computer instructions/steps for achieving a certain business function/requirement (Kannenberg, [0097]).
Applicant additionally argues that the claimed specifications are not templates (in contrast to Kannenberg) and cannot be combined to form program code (see Remarks, p. 20) is unpersuasive.
In particular, Applicant argues that Kannenberg’s templates “are configured for implementing business rules and in no way capable of being combined and edited for executing application database functions based on specifications received via a program interface (as presently claimed)” (emphasis added) (see Remarks, p. 21) is unpersuasive.
It is unclear what claim limitations are being referenced in the underlined portion. If Applicant intended for it to reference the code snippets, then Kannenberg discloses it (as for the reasons discussed in the 103 below). 
However, if Applicant was referring to the general nature/state of the technology, Kannenberg also discloses this underlined portion. See Kannenberg, [0167], where business rules, attributes, and constants may be combined via algorithm specifications. Additionally, see Kannenberg, [0098], where the business rules pertain to data table reference lookup, building a working storage table, etc., which are application database functions. See the 103 rejection below for further detail.
Lastly, Applicant has not made it clear how Kannenberg’s business rules/templates/specifications are different from the claimed specification. In fact, Kannenberg’s business rules generate compiled code (see Kannenberg, [0097], where a business rule includes a plurality of program instructions that can be used to form a business rule code packet for achieving or implementing a certain function).
Applicant’s argument that Kannenberg does not disclose a logic engine to “automatically carry out the following actions independently of any user input” (see Remarks, p. 20-21) is unpersuasive.
Kannenberg discloses that users provide the business rule (i.e., similar to the claimed specification), which is then compiled to (automatically) generate executable code in the form of a business rule code packet which may include logical instructions/algorithms and parameters to achieve or implement a certain function, which are combined together to create a series of program instructions, and ultimately included into an insurance transaction processing program.
Thus, similar to the claimed invention, other than the specification being provided a user, the rest of the steps resulting in compiled/generated executable code is automatically performed without user input in Kannenberg, as claimed.
With regards to Applicant’s argument that Kannenberg does not disclose “validating and creating (where applicable) key values”) (emphasis removed) (Remarks, p. 21) is moot, as a newly presented prior art has been used for rejecting this particular feature.





A Note on Intended Use
The Examiner notes there are multiple elements in the claims that will be interpreted as intended use. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed does not limit a claim to a particular structure, nor limits the scope of a claim or claim limitation”, see MPEP 2111.04. The Examiner notes the recited prior art has the capability to perform the limitations indicated as intended use.
An incomplete list of the limitations that could be interpreted as intended use is as follows: Claims 1 and 12 recites “for enforcing database integrity”.




Claim Objections
Claim 3 is objected to because of the following informalities: the claim recites “and/or”, which should be either “and” or “or”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 recite “a program interface”. It is uncertain whether this refers to the “computer program” of Specification, [0082] (where the computer program code is configured to interface with an application database, as also claimed in the preamble of the claim); or whether the program interface refers to the “application program” of the preamble. For purposes of examination, this has been taken to mean the “application program” of the preamble.
Independent claims 1 and 12 recite “database interfacing function”. This can be interpreted as, e.g., setting up a configuration so that two different systems are able to communicate; or that the system is capable of performing, e.g., database functions (i.e., communicate with a database). For purposes of examination, the latter interpretation has been taken.
If the latter interpretation is correct, Applicant is suggested to amend the claims to state “database functions” rather than “database interfacing functions”.
Independent claims 1 and 12 recite “[determining] by the embedded logic [discrete program code snippets] as being necessary to carry out the one or more database interfacing functions”. It is uncertain what the metes and bounds of “necessary” are, as this may be subjective.
For purposes of examination, the interpretation “required” has been taken, since “necessary” means that which must be done in order to exist, whereas “required” means that it was commanded to possess something (this is also in line with the Specification, which refers to “required” code).
The dependent claims are rejected under 35 U.S.C. 112(b), indefiniteness for at least by virtue of their dependency on independent claim 1, and for failing to cure the deficiencies of independent claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The independent claims recite a mental task or process of evaluating received specifications, selecting a plurality of discrete program code snippets from a stored set which were determined as being necessary to carry out one or more database interfacing functions, editing the selected discrete program code snippets and inserting specifications into the placeholders (where applicable), and combining the selected discrete program code snippets in a predefined logic order to create a computer program; and when one or more database interfacing functions are executable to add to the application database, to validate or create key element values to enforce database integrity. These encompass an evaluation or judgment.
	Dependent claims 4 and 5 recite considering relationships between specifications when selecting the discrete program code snippets, and determining relationships based on an evaluation of identifiers for the various specifications. These encompass an evaluation or judgment.
	Dependent claim 6 recites evaluating an order number for combining the selected program code snippets into sequential order. This encompasses an evaluation or judgment.
	With exception to the claimed hardware components, there is nothing in the claims that preclude the steps from being practically performed in the mind.
	Accordingly, the claims recite an abstract idea.

	The claims do not contain any additional elements that integrate the abstract idea into a practical application of that idea.
	The independent claims recite storing the set of predefined discrete program code snippets in a code snippet database; receiving process information and database parameter specifications; and selecting a plurality of discrete program code snippets “from the stored set”. Firstly, the fact that the predefined discrete program code snippets are stored and retrieved is nothing more than an attempt to limit the claims to a particular technological field—namely, that of computers for storing and retrieving data. Furthermore, such steps are nothing more than insignificant extra-solution activities. 
Secondly, receiving process information and database parameter specifications are also nothing more than insignificant extra-solution activities, which is a tangential or nominal addition to the claim. However, such limitations do not purport to explain how—by what particular processor structure—the selection of a plurality of discrete program code snippets, edited, and combined. The claims’ utilization of an application database and code snippet database is nothing more than an attempt to limit the claims to a particular technological field.4 Similarly, the use of an application program, program interface (for performing the receiving step), embedded logic for causing the computer program code to automatically carry out the various steps independently of any user input (and for automatically constructing a computer program), is also nothing more than an insignificant limitation that attempts to limit the claims to a particular technological field—namely, implementation via computers.
	The independent claims further recite that the discrete program snippets “when combined are executable to perform one or more operations that allow the application program to interface with the application database and wherein at least one of the snippets stored in the code snippet database contains placeholders for receiving specifications”; that when combined they are “implemented by the automatically constructed computer program to process inputs from the application program or supply outputs to the application program”; and when “the one or more database interfacing functions are executable to add data to the application database”, to perform a certain function (i.e., validating or creating key element values to enforce database integrity). These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the stated goal or result.
	The step of creating key element values (to enforce database integrity) is nothing more than an insignificant extra-solution activity, which is unrelated to how—by what particular process or structure—any of the selection, editing, and combining steps are accomplished.
	
	Dependent claims 2 and 3 pertain to limitations concerning the type of information contained within the predefined discrete program code snippets and parameter specifications. However, these are nothing more than mere narrowing of what are still abstract ideas, attempting to limit the claims to a particular field-of-use, i.e., describing the context rather than a particular manner of achieving the results.

	Dependent claim 6 recites storing edited program code snippets in a data store in association with an order number. This is nothing more than an insignificant extra-solution activity. Alternatively, this is nothing more than an attempt to limit the claims to a particular technological field—namely, implementation via computers (in which the edited program code snippet is later recalled and ordered into sequential order prior to compiling as computer code; however, other than simply storing and retrieving data from memory, which is an insignificant additional element, the ordering the selected program code snippets into sequential order was directed to a mental task or process as addressed in Step 1 above).

	Dependent claim 7 recites at least one of several actions that the constructed computer program allows to be taken, including addition, alteration, removal, and provision of information. However, this is nothing more than attempts to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the result.

	Dependent claims 8-10 recite various steps to be taken in response to some action of claim 7 (upon which claims 8-10 depend upon). These are nothing more than insignificant extra-solution activities or field-of-use limitations, describing the context rather than a particular manner of achieving a result. Such mere narrowing does not amount to significantly more.

Dependent claim 11 recites revising a specification from an authorized user and regenerating the computer program code by repeating steps (i) through (iii). These are nothing more than insignificant field-of-use limitations, describing the context (i.e., revised specifications by an authorized user, which triggers steps (i) through (iii) to be repeated) rather than a particular manner of achieving the result. Additionally, repeating what is still otherwise an abstract idea is still an abstract idea.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain any additional elements that are sufficient to amount to significantly more than the judicial exception.

	As discussed above with respect to the integration of the abstract idea into a practical application, the additional computing elements (application program, application database, program interface, code snippet database, embedded logic, etc.) amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	The claims variously recite receiving information, storing information, retrieving information, and transmitting information. Stripped of their insignificant field-of-use limitations (which was addressed in the previous step), the claims thus do no more than recite insignificant extra-solution activities of receiving, storing, retrieving, and transmitting data, steps which are also well-understood, routine, and conventional in the realm of computers. For example, receiving the specifications (independent claims), and dependent claims 8-10 (all of which pertain to retrieving and presenting certain information from memory), are all well-understood, routine, and conventional activities.  See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”). See also MPEP 2106.05(d)(II) (“Storing and retrieving data in memory”).
	Additionally, creating key element values (for enforcing database integrity) is nothing more than the well-understood, routine, and conventional activity of electronic recordkeeping. See MPEP 2106.05(d)(II) (“Electronic recordkeeping”).
	
	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing these functions, and encompass evaluations or determinations which can be practically performed in the mind of a person. (Note that the claims, as a whole, are directed to the mental task or process of generating computer code (typically performed by a developer or programmer), or issuing automated instructions (a well-understood, routine, and conventional activity of computers5)).
Thus, even with the use of computers, it does not change the analysis that the claims are directed to an abstract idea, as the claims do nothing more than automatically generate computer code which is stored and retrieved from memory. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving or implementing any of the steps (e.g., the use of certain types of data do not attempt to restrict the claims to any particular manner of performing the steps, organizing or structuring the data, or improve the functioning of a computer, database, or networked system).
Thus, when stripped of its insignificant field-of-use limitations, the claims do nothing more than recite a series of insignificant extra-solution activities which were found to be directed to well-understood, routine, and conventional computing activities—namely, receiving, transmitting, storing, and retrieving data—some of the most basic functions of a computer (e.g., electronic recordkeeping).6
	None of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the apparatus operates to monitor/detect and respond to changes in the networked environment.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg (“Kannenberg”) (US 2003/0158760 A1), in view of Kesler (“Kesler”) (US 2009/0031230 A1).
	Regarding claim 1: Kannenberg teaches An automated computer program construction method, whereby the computer program is configured to interface with an application database via an application program (Kannenberg, [0063-0064], where the insurance transaction processing system may be used by an Insurance Company (IC) for implementing business requirements and may perform a variety of insurance transactions including adding or deleting clients (i.e., “add data to the application database”). See also Kannenberg, [0067-0068], where insurance transactions interact with an insurance database 40 (i.e., “application database”). See Kannenberg, [0076], where a rules engine may generate insurance transaction processing program code via produced program code implementing one or more procedures (i.e., “interface with an application database via an application program”)), the method comprising:
	Storing, in a code snippet database, a set of predefined discrete program code snippets that each perform a part function or distinct function that when combined are executable to perform one or more operations that allow the application program to interface with the application database and wherein at least one of the snippets stored in the code snippet database contains placeholders for receiving specifications (Kannenberg, [0112], where the system includes a repository of code packets stored in a database (i.e., “code snippet database”) for possible reuse with business rules and/or business rule templates. See also Kannenberg, [0102], where code assembler may assemble program code from code packets (i.e., “code snippets”) stored in a database (i.e., “code snippet database”). See Kannenberg, [0088], where aliases (i.e., “placeholders”) may be defined for standard code packet names, including the use of an assembly variable used as a reference point for code assembly (assembly variables may be replaced during program code assembly, i.e., “placeholders for receiving specifications”));
	receiving, via a program interface, process information and database parameter specifications for implementing one or more database interfacing functions; and responsive to receiving the specifications, implementing computer program code comprising embedded logic that is configured to cause the code to automatically carry out the following actions independently of any user input (Kannenberg, [0107], where a code assembler (i.e., “program interface”) may generate program code based on received configuration information provided via a rules engine. Business rules (i.e., “specification”) may be compiled to generate executable code (i.e., “embedded logic”), where a business rule object may have methods and properties associated with it, and translated into executable code for inclusion in an insurance transaction processing program. See Kannenberg, [0097], where the business rule code packet may include logical instructions/algorithms and parameters to achieve or implement a certain function, e.g., a business requirement (i.e., “process information and … parameter specifications”). See Kannenberg, [0121] and [0163], where business rules may include one or more attributes, including a name of a key required to access data in a data table (i.e., “database parameter”). See also Kannenberg, [0152], where business rule specifications include data table reference specifications (i.e., “database parameter”), which may be in a relational database (Kannenberg, [0162]).
See Kannenberg, [0109], where the existing business rule or business rule template defines the interface between the business rule or template, which can be specified in a technical code packet. See Kannenberg, [0098], where a business rule may determine appropriate start and stop dates for a data table reference look up, or sets an attribute value equal to a value stored in the business rule repository (i.e., “one or more database interfacing functions”), and, e.g., building a working storage table (Kannenberg, [0101]).
Note that in the steps below, Kannenberg discloses the system automatically performing various steps. Other than a user providing the specification via business rules at the beginning (as in the claimed invention), all other steps are automatically performed by the system, and thus are “independent[] of any user input” as claimed):
	i) select a plurality of discrete program code snippets from the stored set, the selected plurality of discrete program code snippets determined by the embedded logic as being necessary to carry out the one or more database interfacing functions (Kannenberg, [0078], where business rules (i.e., “embedded logic”) may be stored and retrieved from a database 40, where the type of information stored and/or retrieved may include software source code, executable software, etc. See Kannenberg, [0109], where business rules or templates can be specified in a technical code packet (i.e., “program code snippets”). See Kannenberg, [0097], where a business rule includes a plurality of program instructions (i.e., “embedded logic”) that can be used to form a business rule code packet for achieving or implementing a certain function (i.e., “as being necessary to carry out the one or more database interfacing functions”). See Kannenberg, [0098], where a business rule may determine appropriate start and stop dates for a data table reference look up, or sets an attribute value equal to a value stored in the business rule repository, and, e.g., building a working storage table (Kannenberg, [0101]) (i.e., “carry out the one or more database interfacing functions”));
	ii) edit the selected discrete program code snippets, where applicable, to insert specifications into the placeholders (Kannenberg, [0088], where assembly variables may be replaced during program code assembly (called “implementation points”). Certain assembly variables may act as placeholders for insertion of code. See also Kannenberg, [0108], where the insurance transaction processing program may be modified by modifying one or more code packets, e.g., new business rules may be implemented in code packets which may be incorporated into one or more software modules of the insurance transaction processing program, which allows changes to be made to the business logic without changing the static portion of the code or other code packets); and
	iii) combine the selected discrete program code snippets in an order dictated by predefined logic to create the automatically constructed computer program (Kannenberg, [0076], where the rules engine produces program code (i.e., “automatically constructed computer program”) implementing procedures specified in one or more business rules and may combine, assemble, configure and/or compile code to implement one or more business rules on a computer system. See Kannenberg, [0232], where program code assembly variables may be used to control the order of output code. See also Kannenberg, [Claim 78], where portions of two or more code packets may be sorted into a desired placement order (i.e., “predefined logic”)); and
	wherein the set of combined selected discrete program code snippets are implemented by the automatically constructed computer program to process inputs from the application program or supply outputs to the application program (Kannenberg, [0076], where a rules engine may generate insurance transaction processing program code via produced program code implementing one or more procedures (i.e., “wherein the set of combined selected discrete program code snippets are implemented by the automatically constructed computer program”). See Kannenberg, [0081], where the software code may have its own process variables, input and output routines, etc., that allow the portion of software code to execute and, where appropriate, provide output (i.e., “process inputs from the application program or supply outputs to the application program”). See also Kannenberg, [0183], where attributes of a business rule may be designated as input attributes with at least one output attribute); and
	wherein, where the one or more database interfacing functions are executable to add data to the application database (Kannenberg, [0063-0064], where the insurance transaction processing system may be used by an Insurance Company (IC) for implementing business requirements and may perform a variety of insurance transactions including adding or deleting clients (i.e., “add data to the application database”). See also Kannenberg, [0067-0068], where insurance transactions interact with an insurance database 40 (i.e., “application database”). See also Kannenberg, [0183-0184], where an attribute may be related to a business rule, including adding values to an attribute of a new table) … .
	Kannenberg does not appear to explicitly teach the embedded logic implemented by the computer program code automatically validates or creates key element values to enforce database integrity.
	Kesler teaches the embedded logic implemented by the computer program code automatically validates or creates key element values to enforce database integrity (Kesler, [0192], where the system verifies a user’s changes to a record, and applies any business rules that have been defined to validate user input. If any required data is missing or any business rules fail, the user is prompted to remedy the problem (see Kesler, [0029], where data values stored in the database are correct means that the database has data integrity, i.e., “to enforce database integrity”)); otherwise, dynamic SQL is generated to update the underlying database table. See, e.g., [TABLE 8], where a valid Expression attribute might be: SHIPPER_ID, ShipperName (i.e., “key element values”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kannenberg and Kesler (hereinafter “Kannenberg as modified”) with the motivation of protecting the integrity of the underlying database (Kesler, [0294]).
The Examiner notes that “to enforce database integrity” has been considered as an intended use/result, and is not afforded patentable weight.
The Examiner notes that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see also MPEP § 2114. The recited prior art has the capability to perform these intended use limitations, and therefore, the prior art meets the claimed limitations. See MPEP § 2111.02; See also In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).

	Regarding claim 2: Kannenberg as modified teaches The method in accordance with claim 1, wherein the predefined discrete program code statements within the set include executable code for implementing a predefined suite of database application functionality (Kannenberg, [0099], where a business rule may relate to portions of an insurance transaction processing program including parameters, static code, etc. See Kannenberg, [0076], where the program code is produced, the program code including source code and/or executable code for implementing procedures specified in one or more business rules. See also Kannenberg, [0095-0096], where code packets may assist in moving information, e.g., facilitating data transfers, copying data records from databases, etc.).

	Regarding claim 3: Kannenberg as modified teaches The method in accordance with claim 1, wherein the parameter specifications comprise at least one of the following: one or more inputs and/or outputs; one or more entities; and one or more table elements (Kannenberg, [0099], where a business rule may relate to portions of an insurance transaction processing program including parameters, static code, etc. A parameters data table may be referenced. See also Kannenberg, [0183], where attributes of a business rule may be designated as input attributes with at least one output attribute). 

	Regarding claim 4: Kannenberg as modified teaches The method in accordance with claim 1, wherein the predefined logic is programmed to consider relationships between the specifications when selecting the discrete program code statements (Kannenberg, [0122], where a rules engine may include a repository of business requirements and their implementations (e.g., business rules, code packets, etc.), including a process for constructing business logic based on combinations of business requirements, etc. See also Kannenberg, [0097-0099], where a business rule code packet may include program code and references needed to implement at least one business rule, where a business rule may include a number of business rule specifications including a plurality of program instructions, e.g., conditions, algorithms, commands, etc. Two or more business rules (i.e., “specifications”) may relate to one another, e.g., a business rule may be used to assign a value to an attribute used by another business rule, and where business rules may be used to form program code for the insurance transaction processing program (i.e., “selecting the discrete program code statements”). A business rule may also relate to other portions of the insurance transaction processing program, e.g., parameters, static code, etc., resulting in, e.g., the term “high” being replaced with a placeholder that references a parameters data table (i.e., “consider relationships between the specifications when selecting the discrete program code statements”)). 

	Regarding claim 6: Kannenberg as modified teaches The method in accordance with claim 1, wherein prior to combining, each edited program code statement is stored in a data store in association with an order number and wherein the order number is subsequently evaluated for combining the selected program code statements into sequential order prior to compiling as computer program code (Kannenberg, [0221], where business rules associated with an implementation point may be associated with a sequence number. See Kannenberg, [0232], where the program code assembly variables may be used to control the order of output code. See also Kannenberg, [0087], where the lines of code output by the code assembler may be written to a file along with a sort code, where the program code may be sorted according to the sort codes to create a complete version of the program code). 

	Regarding claim 7: Kannenberg as modified teaches The method in accordance with claim 1, wherein the constructed computer program allows for at least one of the following actions to be taken: a. addition of new information into the database; b. alteration of existing information in the database; c. removal of information from the database; d. provision of information contained in the database, where the provided information can be used to validate an action intended to be taken; e. provision of information contained in the database, where the provided information can be used to create collections of related information (Kannenberg, [0096], where a technical code packet may be used to retrieve data from memory or update memory. See Kannenberg, [0102], where various code packets may be involved in the production of program code 501, where code assembler 503 may assemble program code from code packets written in a target computer language). 

	Regarding claim 8: Kannenberg as modified teaches The method in accordance with claim 7, wherein information for validation of any intended action is provided in response to a request for information with a specification defining the information from the database that is necessary for that validation (Kannenberg, [0194], where business rule specifications are validated, in which validation may ensure that all commands and references in the configured business rule are recognized and reasonable, e.g., a numeric attribute is not equated to an alphanumeric attribute, etc. See also Kannenberg, [0199], where a validation process may ensure that relationships and attributes in the configured specification are allowed). 

	Regarding claim 10: Kannenberg as modified teaches The method in accordance with claim 7, wherein information for a collection is provided in response to a request for information with a specification defining the source of the information and a specification defining the information required in the collection (Kannenberg, [0152], where business rule specifications include data table reference specifications and variable specifications. See Kannenberg, [0162-0166], where a data table reference specification may be used to direct a look up from a data table (i.e., “specification defining the source of the information”), where the data table reference specification may include one or more attributes that act as data table keys. A variable specification may allow definition of variable sets acting as placeholders that may be replaced with values defined by a user (i.e., “a specification defining the information required in the collection”)). 

	Regarding claim 11: Kannenberg as modified teaches The method in accordance with claim 1, further comprising repeating steps (i) to (iii) to regenerate the computer program code in response to receiving revised specifications from an authorised user (Kannenberg, [0131-132], where rules, attributes, specifications, etc., may be viewed and/or modified. To access the rules engine, a user may be required to log on, e.g., provide a recognized user identification and password, where the user may view and/or modify existing projects. See Kannenberg, [0081], where as a result, the user may create or modify portions of program code without the assistance of a technical professional (implying that steps (i) to (iii) are repeated for modified rules, specifications, etc.)). 

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Kannenberg teaches Non-transitory computer readable medium storing computer program code comprising at least one instruction that, when executed by a computer system, is operable to implement a method for automatically constructing a computer program configured to interface with an application database based on instructions received via an application program, the method comprising [the claimed steps] (Kannenberg, [0054-0055], where the disclosed system may include a processor and non-volatile memory for storing program instructions executable by the processor).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg (“Kannenberg”) (US 2003/0158760 A1), in view of Kesler (“Kesler”) (US 2009/0031230 A1), in further view of Pillarisetti et al. (“Pillarisetti”) (US 8,448,130 B1).
	Regarding claim 5: Kannenberg as modified teaches The method in accordance with claim 4, but does not appear to explicitly teach wherein the relationships are determined based on an evaluation of identifiers for the various specifications.
	Pillarisetti teaches wherein the relationships are determined based on an evaluation of identifiers for the various specifications (Pillarisetti, [13:47-64], where constraints 140 includes information allowing relationships among elements, e.g., functions, variables, etc. (i.e., “various specifications”) in the generated code 130 to be identified, where the generated code 130 may include information allowing the nested functions to be identified and/or allows relationships among these functions to be identified).
	Although Pillarisetti does not appear to explicitly state that identifiers are utilized but rather generically states that there is information allowing the elements (i.e., specifications) to be identified, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The identification of the relationships would have been performed the same regardless of the specific data involved (i.e., an identifier as claimed, information allowing relationships and/or elements to be identified as disclosed by Pillarisetti, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Pillarisetti’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kannenberg as modified and Pillarisetti with the motivation of allowing the system to automatically perform complete validations of generated code, thereby increasing productivity and lowering costs (Pillarisetti, [1:28-49]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg (“Kannenberg”) (US 2003/0158760 A1), in view of Kesler (“Kesler”) (US 2009/0031230 A1), in further view of Aigen et al. (“Aigen”) (US 2003/0233632 A1).
	Regarding claim 9: Kannenberg as modified teaches The method in accordance with claim 7, but does not appear to explicitly teach wherein actions to be taken on the database are taken in response to addition, alteration or removal specifications defining the content on the database to be affected by the action.
	Aigen teaches wherein actions to be taken on the database are taken in response to addition, alteration or removal specifications defining the content on the database to be affected by the action (Aigen, [0029], where automatically generated source code may be inserted into a client application such that the client application, when compiled, may access the database tables. See Aigen, [0054], where such generated source code includes a Row encapsulation class that can be invoked to insert a row in the selected database table using the SQL statement included in the Row insertion method).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kannenberg as modified and Aigen with the motivation of alleviating the burden of developing queries for accessing database tables on a server and avoiding extensive manual input (which are time-consuming and error-prone) (Aigen, [0005]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 September 2022




    
        
            
        
            
    

    
        1 “The claims…do not go beyond ‘stating [the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016), slip op. at 2).
        2 “To save a patent at step two, an inventive concept must be evident in the claims” (Two-Way Media Ltd. v. Comcast Cable Communications (Fed. Cir. 2017))
        3 The claims do not use the word “SQL generator”, so based on the role of the SQL generator which is responsible for constructing generated code (see, e.g., Specification, [0107]), it is presumed that the SQL generator is equivalent to the claimed limitation of “computer program code comprising embedded logic”.
        4 See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 8-9 (“the recited database structure…provides a generic environment in which the claimed method is performed….Thus, the recitation of a database structure slightly more detailed than a generic database does not save the asserted claims at step one”).
        5 Alice Corp. v. CLS Bank Int'l, 573 U.S. __, 134 S. Ct. 2347 (2014) at p. 15 (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry (Mayo, 566 U.S., at __ (slip op., at 4)”).
        6 See footnote [2] above.